Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The objections to claims 1-19 are withdrawn since said claims have been canceled.

Double Patenting
The double patenting rejection has been withdrawn in view of the approved terminal disclaimer filed 6/29/2021.

Claim Rejections - 35 USC § 112
The 112 rejection to claims 1-19 are withdrawn since said claims have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Howard Flaxman (34,595) on 6/29/2021.
The application has been amended as follows: 

In Claim 20, Lines 2, 3, and 8, change, “a tablet computer” to - - the tablet computer - -

In Claim 20, Line 5, change “to comfortably support” to - - to support - -

Allowable Subject Matter
Claims 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 20-26, the allowability resides in the overall structure of the device as recited in independent claim 20 and at least in part because claim 20 recites, “wherein the hand pad has a construction consisting of a core and a coating that defines the top surface”.
The aforementioned limitations in combination with all remaining limitations of claim 20 are believed to render said claim 20 and all claims dependent therefrom patentable over the art of record.



While Antonini and Foy teach many of the limitations of claim 20 as per the rejection to previous claim 1 on pages 7-8 of the non-final office action dated 3/5/2021, neither Antonini nor Foy nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 20.  Indeed the hand pad (11) of Antonini consists of a polymer material, a fabric coating, and an adhesive (16) and thus is not able to consist of only a core and a coating that defines the top surface as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835